Exhibit 10.3






RESTRICTED STOCK UNIT AWARD AGREEMENT


MATADOR RESOURCES COMPANY
2019 LONG-TERM INCENTIVE PLAN




1.Award of Restricted Stock Units. Pursuant to the Matador Resources Company
2019 Long-Term Incentive Plan (as the same may be amended, the “Plan”), Matador
Resources Company, a Texas corporation (the “Company”), grants to


[NAME]
(the “Participant”),


an Outside Director of the Company, an Award under the Plan of [NUMBER]
Restricted Stock Units (the “Awarded Units”), which may be converted into a
number of shares of Common Stock of the Company equal to the number of Awarded
Units, subject to (i) the terms and conditions of the Plan and this Restricted
Stock Unit Award Agreement (this “Agreement”) and, to the extent applicable,
(ii) any deferral election validly made with respect to the Awarded Units (the
“Election”) pursuant to the Matador Resources Company Nonqualified Deferred
Compensation Plan for Non-Employee Directors (the “Deferral Plan”). The “Date of
Grant” of this Restricted Stock Unit Award is [DATE]. Each Awarded Unit shall be
a notional share of Common Stock, with the value of each Awarded Unit being
equal to the Fair Market Value of a share of Common Stock at any time.
Capitalized terms used in this Agreement that are defined in the Plan shall have
the same meanings assigned to them in the Plan.


2.Subject to Plan and Election. This Agreement is subject to the terms and
conditions of the Plan and the Election. With respect to the Plan, (i) the terms
of the Plan shall control to the extent such terms are not otherwise
inconsistent with the provisions of this Agreement, and (ii) the terms of the
Agreement shall control to the extent such terms are inconsistent with the
provisions of the Plan. With respect to the Election, (x) the terms of this
Agreement shall control to the extent such terms are not otherwise inconsistent
with the provisions of the Election, and (y) the terms of the Election shall
control to the extent such terms are inconsistent with the provisions of the
Agreement. Except as otherwise provided herein, the Election shall be deemed to
be part of this Agreement and references herein to this Agreement shall, when
applicable, be deemed to include references to the Election. The Election shall
be attached as an exhibit to this Agreement, provided that, failure to attach
the Election to this Agreement shall in no way affect the validity and effect of
the Election. This Agreement and the Election are subject to any rules
promulgated pursuant to the Plan and the Deferral Plan, respectively, by the
Board or the Committee and communicated to the Participant in writing.


3.Vesting; Time of Delivery of Shares. Awarded Units that have become vested
pursuant to the terms of this Section 3 are collectively referred to herein as
“Vested RSUs.” All other Awarded Units are collectively referred to herein as
“Unvested RSUs.”


a.    Except as specifically provided in this Agreement and subject to certain
restrictions and conditions set forth in the Plan, the Awarded Units shall be
vested as follows:


One hundred percent (100%) of the total Awarded Units shall vest and become
Vested RSUs on [DATE], or if sooner, immediately prior to the election of the
nominees for director at the [YEAR] annual meeting of shareholders of the
Company, provided that the Participant does not experience a Termination of
Service prior to such date.
    


- 1 -

--------------------------------------------------------------------------------





Notwithstanding the foregoing, immediately prior to the occurrence of a Change
in Control, all Unvested RSUs shall immediately vest and become Vested RSUs.


b.    Subject to the provisions of the Plan, the Election and this Agreement and
provided that the Awarded Units have not been forfeited pursuant to Section 4
below, Vested RSUs shall be settled as follows:


i.With respect to any Awarded Units that are not subject to the Election, within
thirty (30) days following the applicable vesting date of such Awarded Units in
accordance with Section 3.a. above, the Company shall convert such Awarded Units
(to the extent such Awarded Units are Vested RSUs) into the number of whole
shares of Common Stock equal to the number of Awarded Units converted and shall
deliver to the Participant or the Participant’s personal representative such
shares of Common Stock.


ii.With respect to any Awarded Units that are subject to the Election, within
thirty (30) days of the applicable payment date or other payment event set forth
in the Election, the Company shall convert such Awarded Units (to the extent
such Awarded Units are Vested RSUs) into the number of whole shares of Common
Stock equal to the number of Awarded Units converted and shall deliver to the
Participant or the Participant’s personal representative such shares of Common
Stock.


4.Forfeiture of Awarded Units. The Participant shall immediately forfeit all of
the Participant’s Unvested RSUs upon the Participant’s Total and Permanent
Disability, death or upon the Participant’s Termination of Service for any
reason, without any action on the part of the Participant or the Company and
without the payment of any consideration therefor. Upon forfeiture, all of the
Participant’s rights with respect to the forfeited Unvested RSUs shall cease and
terminate, without any further obligations on the part of the Company.


5.Who May Receive Converted Awarded Units. During the lifetime of the
Participant, the Common Stock received upon conversion of Awarded Units may only
be received by the Participant or his or her legal representative. If the
Participant dies after the time that his or her Awarded Units become vested but
prior to the time his or her Awarded Units are converted into shares of Common
Stock, the Common Stock relating to such converted Awarded Units may be received
by any individual who is entitled to receive the property of the Participant
pursuant to the applicable laws of descent and distribution.


6.No Fractional Shares. Awarded Units may be converted only with respect to full
shares, and no fractional share of Common Stock shall be issued.


7.Assignability. The Awarded Units are not assignable or transferable by the
Participant except (i) by will or by the laws of descent and distribution and
(ii) the Participant may transfer, for no consideration, some or all of the
Awarded Units to (a) one or more members of the Participant’s Immediate Family,
(b) a trust in which the Participant or members of his or her Immediate Family
have more than fifty percent of the beneficial interest, (c) a foundation in
which the Participant or members of his or her Immediate Family control the
management of assets or (d) any other entity in which the Participant or members
of his or her Immediate Family own more than fifty percent of the voting
interests. Any such transferee must agree in writing on a form prescribed by the
Company to be bound by all of the provisions of this Agreement to the same
extent as they apply to the Participant. Notwithstanding any such transfer, any
vesting conditioned upon the Participant’s continued service with the Company or
its Subsidiaries shall continue to relate to the Participant’s continued service
and the actual issuance of Common Stock shall be subject to the issuance and
distribution provisions of any Election in effect for the Awarded Units.


- 2 -

--------------------------------------------------------------------------------







8.Rights as Shareholder. The Participant will have no rights as a shareholder
with respect to any shares covered by this Agreement until the issuance of a
certificate or certificates to the Participant or the registration of such
shares in the Participant’s name for the shares of Common Stock. The Awarded
Units shall be subject to the terms and conditions of this Agreement. Except as
otherwise provided in Section 9 hereof, no adjustment shall be made for
dividends or other rights for which the record date is prior to the issuance of
such shares of Common Stock. The Participant, by his or her execution of this
Agreement, agrees to execute any documents requested by the Company in
connection with the issuance of such shares of Common Stock.


9.Adjustment of Number of Awarded Units and Related Matters. The number of
shares of Common Stock covered by the Awarded Units shall be subject to
adjustment in accordance with Articles 11-13 of the Plan.


10.Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that the Company will not be obligated to issue
any shares of Common Stock to the Participant hereunder if the issuance of such
shares would constitute a violation by the Participant or the Company of any
provisions of any law or regulation of any governmental authority or any
national securities exchange or inter-dealer quotation system or other forum in
which shares of Common Stock are quoted or traded (including without limitation
Section 16 of the Exchange Act). Any determination in this connection by the
Company shall be final, binding, and conclusive. The obligations of the Company
and the rights of the Participant are subject to all applicable laws, rules, and
regulations.


11.Investment Representation. Unless the shares of Common Stock are issued to
the Participant in a transaction registered under applicable federal and state
securities laws, by his or her execution hereof, the Participant represents and
warrants to the Company that all Common Stock which may be acquired hereunder
will be acquired by the Participant for investment purposes for his or her own
account and not with any intent for resale or distribution in violation of
federal or state securities laws. Unless the Common Stock is issued to the
Participant in a transaction registered under the applicable federal and state
securities laws, all certificates issued with respect to the Common Stock shall
bear an appropriate restrictive investment legend and shall be held
indefinitely, unless they are subsequently registered under the applicable
federal and state securities laws or the Participant obtains an opinion of
counsel, in form and substance satisfactory to the Company and its counsel, that
such registration is not required.


12.Participant’s Acknowledgments. The Participant acknowledges that copies of
the Plan and Deferral Plan have been made available for his or her review by the
Company, and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Award subject to all the terms and provisions
thereof. The Participant hereby agrees to accept as binding, conclusive, and
final all decisions or interpretations of the Committee or the Board, as
appropriate, upon any questions arising under the Plan, the Deferral Plan or
this Agreement.


13.Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas (excluding any conflict of
laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).


14.No Right to Continue Service. Nothing herein shall be construed to confer
upon the Participant the right to continue to provide services to the Company or
any Subsidiary, or interfere with or restrict in any way the right of the
Company or any Subsidiary to discharge the Participant at any time.




- 3 -

--------------------------------------------------------------------------------





15.Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.


16.Covenants and Agreements as Independent Agreements. Each of the covenants and
agreements that is set forth in this Agreement shall be construed as a covenant
and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.


17.Entire Agreement. This Agreement together with the Plan (as each may be
amended from time to time) supersede any and all other prior understandings and
agreements, either oral or in writing, between the parties with respect to the
subject matter hereof and constitute the sole and only agreements between the
parties with respect to the said subject matter. All prior negotiations and
agreements between the parties with respect to the subject matter hereof are
merged into this Agreement and the Plan. Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements,
orally or otherwise, have been made by any party or by anyone acting on behalf
of any party, which are not embodied in this Agreement or the Plan and that any
agreement, statement or promise that is not contained in this Agreement or the
Plan shall not be valid or binding or of any force or effect.


18.Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein. No person shall be permitted to
acquire any Awarded Units without first executing and delivering an agreement in
a form satisfactory to the Company making such person or entity subject to the
restrictions on transfer contained herein.


19.Modification. The Committee may amend this Agreement at any time and from
time to time without the consent of the Participant; provided, however that no
such amendment may materially and adversely affect the rights of the Participant
without his or her consent; and provided further that the Company may change or
modify this Agreement without the Participant’s consent or signature if the
Company determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Code Section 409A or any regulations or other guidance issued thereunder. To the
extent that any provision hereof is modified in order to comply with Code
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to the Participant and the Company of the applicable provision without
violating the provisions of Code Section 409A, and in no event may any such
amendment modify the time or form of payment of any amount payable pursuant to
this Agreement if such modification would be in violation of Code Section 409A.
Notwithstanding the provisions of this Section 19, the Company may amend the
Plan to the extent permitted by the Plan.


20.Headings. The headings that are used in this Agreement are used for reference
and convenience purposes only and do not constitute substantive matters to be
considered in construing the terms and provisions of this Agreement.




- 4 -

--------------------------------------------------------------------------------





21.Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.


22.Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:


a.    Notice to the Company shall be addressed and delivered as follows:


Matador Resources Company
5400 LBJ Fwy, Suite 1500
Dallas, TX 75240
Attn: General Counsel
Facsimile: (972) 371-5201
b.    Notice to the Participant shall be addressed and delivered as set forth on
the signature page.


23.Tax Requirements. The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement. The Participant, as an Outside Director, shall be solely responsible
for withholding taxes or any necessary payments to any taxing authority in
connection with the award, vesting and conversion of the Awarded Units.


24.Code Section 409A. This Agreement is intended to be interpreted and applied
so that the payments and benefits set forth herein shall, as applicable, comply
with or be exempt from the requirements of Code Section 409A, and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to the
fullest extent possible to reflect and implement such intent. Notwithstanding
anything in this Agreement to the contrary and to the extent the payments and
benefits set forth herein are subject to Code Section 409A, (i) a Termination of
Service shall not be deemed to have occurred for purposes of any provision of
this Agreement unless such termination is also a “separation from service”
within the meaning of Code Section 409A; and (ii) a Total and Permanent
Disability shall not be deemed to have occurred for purposes of any provision of
this Agreement unless such disability is also a “disability” within the meaning
of Code Section 409A. Notwithstanding any provision in this Agreement to the
contrary, if on his or her Termination of Service, the Participant is deemed to
be a “specified employee” within the meaning of Code Section 409A, any payments
or benefits due upon such Termination of Service that constitutes a “deferral of
compensation” within the meaning of Code Section 409A and which do not otherwise
qualify under the exemptions under Treas. Reg. § 1.409A-1 (including without
limitation, the short-term deferral exemption and the permitted payments under
Treas. Reg. § 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided to
the Participant on the earlier of the date which immediately follows six (6)
months after the Participant’s separation from service or, if earlier, the date
of the Participant’s death.
25.Restrictions on Resale. The Company may impose such restrictions, conditions
or limitations as it determines appropriate as to the timing and manner of any
resales by the Participant or other subsequent transfers by the Participant of
any shares acquired under this Agreement, including without limitation (a)
restrictions under an insider trading policy, (b) restrictions designed to delay
and/or coordinate the timing and manner of sales by the Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.


- 5 -

--------------------------------------------------------------------------------





26.Electronic Delivery. By executing this Agreement (including via digital
acceptance), the Participant hereby consents to the delivery of information
(including, without limitation, information required to be delivered to the
Participant pursuant to applicable securities laws) regarding the Company and
its Subsidiaries, the Plan and the Awarded Units via Company web site or other
electronic delivery.
* * * * * * * *
[Remainder of Page Intentionally Left Blank
Signature Page Follows.]






- 6 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
Date of Grant specified in Section 1 hereof.


 
 
 
COMPANY:
 
 
 
 
 
 
 
MATADOR RESOURCES COMPANY:
 
 
 
 
 
 
 
By:________________________________________
 
 
 
Name: David E. Lancaster
 
 
 
Title: Executive Vice President
 
 
 
 
 
 
 
PARTICIPANT:
 
 
 
 
 
 
 
___________________________________________
 
 
 
Signature
 
 
 
 
 
 
 
Name: [NAME]
 
 
 
Address: [ADDRESS]





- 7 -

--------------------------------------------------------------------------------





EXHIBIT


- 8 -